Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 03/04/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-13 are allowed.

Reasons for Allowance
Claims 1, 11, 12 and 13 are allowable, because the closest arts, Ganda (U. S. Pub. No. 2018/0278613 A1), Sandel et al. (hereinafter referred to as Sandel) (U. S. Pub. No. 2018/0091951 A1), and Coffman et al. (hereinafter referred to as Coffman) (U. S. Pub. No. 2018/0335903 A1) cannot teach or render obvious the elements and limitations, such as, a device management method executed in a server communicatively connected to a plurality of household appliances and a first operation device via a network, the first operation device associated with a first user identifier identifying the first user, the user management method comprising: or a device management system, comprising: household appliances, operation device and first user identifier, a server includes units to have operations of: receiving a request to generate a first association that associates the first user identifier and first device identifier identifying a first household appliance; detecting a second association including the first device identifier, each of the associations indicating an association between a device identifier which identifies a household appliance and a user identifier which identifies a user, the second association indicating an association between the first device identifier and the second user identifier; detecting a third association including the first user identifier and the second device identifier; generating the first association and a fourth association that associates the second user identifier and the second device identifier; adding the first association and the fourth association to the list and storing the list in the storage device, wherein each of the household appliances accepts an input made via an operation device that is logged-in using a user identifier associated with the household appliances, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the house appliances list, etc.
The novelty of claimed invention is based on the facts that receiving of request to generate 1st association, detect 2nd and 3rd associations, adding 1st and 4th associations to the memory storage list , etc, wherein each of the household appliances accepts an input made via an operation device that is logged-in using a user identifier associated with the household appliances, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the house appliances list.
Ganda, Sandel and Coffman only teach a method of comparing a first device identifier associated with a first device from which the request to access the protected data stored in the smart data container, methods and systems of sharing location information among devices, and methods and systems for home media control receiving user inputs.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Luo et al. (U. S. Patent No. 9043890 B1) teaches distributed authentication against stored user identifiers. Nerieri (U. S. Pub. No. 2014/0122623 A1) teaches systems and methods for distributing messages to multiple user profiles on a mobile device.  Davis et al. (U.S. Pub. No. 2018/0373304 A1) teaches configuration wireless power control and management. Karakosta et al. (U. S. Pub. No. 2017/0262590 A1) teaches default data set distribution for medical devices.
Dependent claims 2-10 depend on now allowed independent claim 1, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on February 11, 2020. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J. F. /
Examiner, Art Unit 2456
05/23/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456